Westminster Securities Corporation [logo.jpg]
MEMBER NEW YORK STOCK EXCHANGE


November 28, 2007


Surfect Holdings, Inc.
12000-G Candelaria NE
Albuquerque, NM 87112
Attn: Steve Anderson, CEO


RE: Engagement Letter for Surfect Holdings, Inc.


Dear Steve:


We are pleased to submit to you this binding Engagement Letter (the “Agreement”)
that sets forth the arrangement whereby Westminster Securities Corp.
(“Westminster”) will act as exclusive placement agent to Surfect Holdings, Inc.
and its successor corporations or partnerships (collectively referred to as the
“Company”) in connection with a bridge loan financing for the Company of up to
$120,000; followed by up to $5,000,000 in common stock or other equity-linked
securities, in one or more financings (collectively, the “Financing”), in
amounts and upon terms acceptable to the Company.


Our proposed services under this Agreement are subject to the following
conditions (all cash consideration payable in US Dollars unless otherwise
agreed):
 

 
1.
Cash Consideration: At each closing of a Financing, the Company shall pay to
Westminster a cash commission equal to 7% of the gross proceeds of each such
closing, except for purchasers where Canaccord Adams is entitled to a fee from
the Company pursuant to existing contractual rights of Canaccord Adams, in which
such instances the cash commission shall be 9%, which Westminster shall pay over
to Canaccord Adams as a selected dealer fee.




 
2.
Warrant Consideration: At each closing of a Financing, the Company shall issue
to Westminster or its designees warrants to purchase 7% of the total common
stock issued and issuable from the Financing (including common stock underlying
warrants and convertible securities), exercisable at the lowest of the purchase,
conversion, or exercise price per share of any securities issued to investors in
such Financing. Such warrants shall have registration, antidilution, and
cashless exercise rights under the same terms as any warrants issued to
investors in such Financing, and otherwise under customary, mutually agreeable
terms.




 
3.
Exclusivity/Westminster Rights: Upon execution hereof, the Company grants
Westminster the following rights:




 
a.
Westminster’s engagement hereunder shall be exclusive for a period of 60 days
from the date hereof (the “Term”) subject to paragraph (e) below. 




--------------------------------------------------------------------------------

100 Wall Street, 7th Floor, New York NY 10005 Tel: (212) 878-6500 Fax: (212)
878-6598


--------------------------------------------------------------------------------




b.
Westminster shall have the non-exclusive right to offer strategic alliances and
merger and/or acquisition opportunities to the Company, subject to mutually
agreed upon terms and conditions.




 
c.
In connection with the Financing, Westminster shall have the right to associate
itself with other members of the Financial Industry Regulatory Authority
(“FINRA”) and/or agents who will share in compensation. The selection of other
agents and their compensation shall be at Westminster’s sole discretion, but
shall not result in any increased expense to the Company, and shall be in
compliance with applicable law.




 
d.
For one (1) year following the expiration of the Term, Westminster shall be
entitled to receive, and the Company shall be obligated to pay to Westminster,
the fees set forth in Paragraphs 2 and 3 herein with respect to any such
transactions entered into by the Company with any entity (x) introduced directly
to the Company by Westminster, (y) introduced indirectly to the Company by
Westminster (including, but not limited to, entities introduced or referred to
the Company by or on behalf of entities introduced to the Company by
Westminster, and entities which are affiliates of entities introduced to the
Company by Westminster) or (z) with whom Westminster was working on behalf of
the Company at the Company’s direction, a list of which entities shall be
provided to the Company at the end of the Term.




 
e.
Should Westminster complete a Financing of at least $1,500,000 during the Term,
the parties further agree that Westminster shall have a right of first refusal
to serve as exclusive placement agent to the Company in connection with any
proposed equity financing by the Company for a period of fourteen (14) days upon
prior written notice from the Company that it is seeking placement agent
services (the “Right of First Refusal”). Westminster shall have the Right of
First Refusal for a period of one (1) year following the expiration of the Term.




 
4.
Indemnification: The Company agrees to indemnify Westminster to the extent of
and in accordance with the provisions of Schedule A hereto, which is
incorporated by reference herein and made a part hereof.




 
5.
Due Diligence: This Agreement is subject to customary due diligence by
Westminster. The Company shall assist with and take whatever actions necessary
to facilitate Westminster’s due diligence review of the Company and its
operations.

 

 
6.
Expenses: The Company will reimburse Westminster for its accountable fees,
disbursements and expenses reasonably incurred in connection with the services
proposed in this Agreement, including, but not limited to, Westminster’s: (i)
legal fees, which shall be a flat fee of up to $30,000, payable from the
proceeds of the bridge loan closing, (ii) travel and entertainment, (iii)
printing, telecommunications and mailing costs and (iv) due diligence review
expenses, provided that the aggregate of all such costs and expenses referred to
in (ii), (iii) and (iv) for which Westminster shall be entitled shall not exceed
$15,000. Reimbursement shall be made within twenty (20) days of receipt of
invoice by the Company or, if earlier, at any closing of Financing. The Company
shall also reimburse Westminster upon presentation of any costs incurred by
Westminster for collection of any fees due to Westminster under this Agreement,
including but not limited to reasonable attorneys’ fees and court costs.


2

--------------------------------------------------------------------------------








 
7.
Publicity. Neither party will make any public or other disclosures concerning
any proposed Financing or pursuant to this Agreement, except with respect to the
solicitation of any Financing, subject to any agreement between the parties,
applicable law, and each party’s legal obligations. Subsequent to the closing of
any Financing, and subject to each party’s legal obligations, each party may
make factual references to the Financing, provided any press releases, or other
descriptive disclosures referencing the other party shall require the other
party’s prior written consent.




 
8.
Limitation on Services; Information. Westminster shall not be obligated to
provide advice or perform services to the Company that are not specifically
addressed in this Agreement. In connection with Westminster providing the
services described above, the Company shall provide Westminster with any
information that Westminster reasonably requires for the purpose of providing
its services hereunder, subject to a non-disclosure agreement with the Company.
The Company hereby acknowledges that Westminster will be using and relying on
said information without independent verification and that Westminster assumes
no responsibility for the accuracy and completeness of any information provided
to it by the Company.




 
9.
Limitations. The Company hereby acknowledges that Westminster is not a fiduciary
of the Company and that Westminster makes no representations or warranties
regarding the Company’s ability to secure financing, whether now or in the
future. The obligations of Westminster described in this Agreement consist
solely of commercially reasonable best efforts services to the Company, and in
no event shall Westminster be required to act as the agent of the Company or to
provide legal or accounting services. All final decisions with respect to acts
of the Company or its affiliates, whether or not made pursuant to or in reliance
upon information or advice furnished by Westminster hereunder, shall be those of
the Company or such affiliates, and Westminster shall under no circumstances be
liable for any expense incurred or loss suffered by the Company as a consequence
of such decisions.




 
10.
Authority. The Company hereby represents that it has all requisite corporate
power and authority to enter into this Agreement and the transactions
contemplated hereby. This Agreement has been duly and validly authorized by all
necessary corporate action on the part of the Company and has been duly executed
and delivered by the Company and constitutes a legal, valid and binding
agreement of the Company, enforceable in accordance with its terms (except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws).




 
11.
Governing Law; Dispute Resolution. This Agreement will be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to its conflict of laws principles or rules. If a dispute or claim shall
arise with respect to any of the terms or provisions of this Agreement, or with
respect to the performance by any of the parties under this Agreement, then the
parties agree to submit the dispute to binding and non-appealable arbitration in
a venue located in New York, NY in accordance with the rules of the American
Arbitration Association (“AAA”). The prevailing party shall be reimbursed by the
nonprevailing party for all reasonable attorney's fees and costs (including all
arbitration costs) incurred by the prevailing party in resolving such dispute.
Any award rendered in arbitration may be enforced in any court of competent
jurisdiction. Notwithstanding the foregoing, any action by either Westminster or
the Company to obtain specific performance of any provision of this Agreement by
the other party may be brought in any appropriate judicial forum.




 
12.
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and authorized assigns.
Any attempt by either party to assign (other than by operation of law pursuant
to a merger) any rights, duties or obligations which may arise under this
Agreement without the prior written consent of the other party shall be void.


3

--------------------------------------------------------------------------------




13.
Entire Agreement; Severability. This document contains the entire agreement
between the parties with respect to the subject matter hereof, and neither party
is relying on any agreement, representation, warranty, or other understanding
not expressly stated herein. In the event that any provision of this Agreement
shall be held to be invalid, illegal or unenforceable in any circumstances, the
remaining provisions shall nevertheless remain in full force and effect and
shall be construed as if the unenforceable portion or portions were deleted.




 
14.
Survival. The parties acknowledge that certain provisions of this Agreement must
survive any termination or expiration thereof in order to be fair and equitable
to the party to whom any promise or duty to perform is owed under such provision
prior to such termination or expiration of the Agreement. Therefore, the parties
agree that each of the numbered provisions herein shall survive the termination
or expiration of this Agreement for the period required to meet and satisfy any
obligations and promises arising therein and thereunder.




 
15.
Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which
together will constitute one and the same instrument. This Agreement may be
executed by facsimile signatures.



[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]

4

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO ENGAGEMENT LETTER]


If the foregoing correctly sets forth the understanding between us, please sign
below where indicated.


Very truly yours,


WESTMINSTER SECURITIES CORP.
   
By:
/s/ John P. O’Shea
Name: John P. O’Shea
Title: Chairman and CEO



SURFECT HOLDINGS, INC.
   
By:
/s/ Steven Anderson 
Name: Steven Anderson
Title: President and CEO



ACCEPTED AND AGREED TO AS OF THE 28th DAY OF November, 2007.   

5

--------------------------------------------------------------------------------



SCHEDULE A TO ENGAGEMENT LETTER


INDEMNIFICATION


The Company agrees to indemnify Westminster, its employees, directors, officers,
agents, affiliates, and each person, if any, who controls it within the meaning
of either Section 20 of the Securities Exchange Act of 1934 or Section 15 of the
Securities Act of 1933 (each such person, including Westminster, is referred to
as an "Indemnified Party") from and against any losses, claims, damages and
liabilities, joint or several (including, all legal and other expenses
reasonably incurred by an Indemnified Party in connection with the preparation
for or defense of any threatened or pending claim, action or proceeding, whether
or not resulting in any liability) ("Damages"), to which such Indemnified Party
in connection with its services or arising out of its engagement hereunder, may
become subject under any applicable Federal or state law or otherwise, including
but not limited to, liability (i) caused by or arising out of an untrue
statement or an alleged untrue statement of a material fact or the omission or
the alleged omission to state a material fact necessary in order to make the
statement not misleading in light of the circumstances under which it was made,
(ii) caused by or arising out of any act, or (iii) arising out of Westminster's
engagement or the rendering by any Indemnified Party of its services under this
Agreement; provided, however, that Company will not be liable to the Indemnified
Party hereunder to the extent that any damages are found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of the Indemnified
Party seeking indemnification hereunder.


These indemnification provisions shall be in addition to any other liability,
which Company may otherwise have to any Indemnified Party.


If for any reason other than a final non-appealable judgment finding any
Indemnified Party liable for Damages for its gross negligence, bad faith or
willful misconduct the foregoing indemnity is unavailable to an Indemnified
Party or insufficient to hold an Indemnified Party harmless, then Company shall
contribute to the amount paid or payable by an Indemnified Party as a result of
such Damages.


Promptly after receipt by the Indemnified Party of notice of any claim or of the
commencement of any action in respect of which indemnity may be sought, the
Indemnified Party will promptly notify Company in writing of the receipt or
commencement thereof; however Company shall not have the right to assume the
defense of such claim or action (including the employment of counsel). The
Indemnified Party shall have the right to retain counsel reasonably satisfactory
to Company, at Company's expense, to represent the Indemnified Party in any
claim or action in respect of which indemnity may be sought and agrees to
cooperate with Company and Company's counsel in the defense of such claim or
action. The omission by an Indemnified Party to promptly notify Company of the
receipt or commencement of any claim or action in respect of which indemnity may
be sought will relieve Company from any liability Company may have to such
Indemnified Party only to the extent that such a delay in notification
materially prejudices Company's ability to defend such claim or action. Company
shall not be liable for any settlement of any such claim or action effected
without its written consent, which shall not be unreasonably withheld or
delayed. The Company shall not agree to settle any action or claim without the
Indemnified Party’s or Parties’ consent unless such settlement provides for a
complete release of the Indemnified Party or Parties.


Initials    SA                Initials    JO   

6

--------------------------------------------------------------------------------


 